DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 4 February 2021. 
Claims 1-5 and 8-14 are currently pending and being examined. Claims 15-20 have been withdrawn.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-3, 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Graves ‘899 (GB 2,098,899) in view of Herles (US 2003/0138173), further in view of Graves ‘265 (GB 2,225,265).

In regards to Claim 1, Graves ‘899 teaches a tool for sealing cans (“invention relates to seaming rolls and chucks for a can closing machines” p. 1 l. 5-6), the tool (Fig. 1) comprising:
a pin (25, 28-31, and 33; Fig. 5) structure having a portion of which defines a spindle (“In Fig. 5 the threaded shaft 25… is fixed to inner races 28” p. 2 l. 52-54);
a seam roll (seaming roll 27) mounted for rotation about the spindle (“outer races 30 which are engaged with the roll 27 may freely rotate around the shaft 25” p. 2 l. 55-57), the pin structure and the seam roll defining a gap between them (see annotated Fig. 5); and
a bearing located between the pin structure and the seam roll ("In Fig. 5 the threaded shaft 25 ... is fixed to inner races 28 which support a plurality of bearing rolls 29 against outer races 30 which are engaged with the roll 27 so that the roll 27 may freely rotate around the shaft 25." p. 52-57”;

    PNG
    media_image1.png
    303
    662
    media_image1.png
    Greyscale
at least one O-ring (“O” ring 32 or sealing ring 34 which is being interpreted as an “O” shaped ring) disposed in the gap between the pin structure and the seam roll (see annotated Fig. 5 showing the “O” ring 32 is within the gap).
Graves ‘899 does not expressly teach the bearings are ceramic. 
However, Herles teaches the bearing further comprises ceramic components (load-bearing ceramic balls 8; Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to modify the bearing assembly of Graves, by uses ceramic rollers, as taught by Herles, so the wear between the balls and races (steel and ceramic) is less than if the balls and races were only steel. (Herles ¶[0008]).
Graves ‘899 as modified by Herles does not expressly teach a tool for sealing cans in the food industry. 
However, Graves ‘265 teaches sealing a can using a tool comprising ceramic bearings and the can being of the type using in the food industry (“The seaming roll assembly shown in Fig. 5 overcomes the problem of lubricant leakage by use of ceramic ball bearings instead of the traditional steel roller bearings. The ceramic balls, running between inner and outer races 10 made of steel, do not require as much lubricant as did the steel rollers so that the problem of leakage of lubricant is abated.” p. 6 l. 6-12). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the bearing assembly of Graves ‘899 as modified by Herles, by using ceramic bearings to seal a food type can, as taught by Gravers ‘265, so less lubricant is needed, therefore less lubricant leakage which can possible contaminate the can. (Graves ‘265 p. 6 l. 6-12). 

In regards to Claim 2, Graves ‘899 as modified by Herles and Graves ‘265 teaches the tool as in claim 1. Graves ‘899 teaches further comprising a plurality of O-rings (“O” ring 32 and sealing ring 34 which is being interpreted as an “O” shaped ring).

In regards to Claim 3, Graves ‘899 as modified by Herles and Graves ‘265 teaches the tool as in claim 1. Graves ‘899 teaches wherein the at least one 0-ring includes a first O-ring located at a first end of the seam roll and a second O-ring located at a second end of the seam roll (see Fig. 5 showing “O” ring 32 at the bottom of seaming roll 27 and sealing ring 34 at the top of 27).

In regards to Claim 5, Graves ‘899 as modified by Herles and Graves ‘265 teaches the tool as in claim 1. Graves ‘899 teaches a groove formed in the seam roll, the groove being configured for holding the at least one O-ring (see Annotated Fig. 5 above showing a gap/groove formed into seaming roll 27 and the “O” ring 32 is located in said groove).

In regards to Claim 9, Graves ‘899 as modified by Herles and Graves ‘265 teaches the tool as in claim 1. Graves ‘899 teaches further comprising a flange formed on the pin (see annotated Fig. 5 above), and wherein the at least O-ring is located between flange and a portion of the seam roll (see Fig. 5 showing the “O” ring 32 located between the flange portion and seaming roll 27).


    PNG
    media_image2.png
    295
    667
    media_image2.png
    Greyscale
In regards to Claim 10, Graves ‘899 as modified by Herles and Graves ‘265 teaches the tool as in claim 1. Graves ‘899 teaches further comprising a flange (annotated Fig. 5) formed on the pin, wherein the flange wraps around a portion of the seam roll (flange of splash cover 33 wraps around a portion of 27) forming a gap portion (annotated Fig. 5) that is substantially parallel with an axis of the spindle and wherein the at least one O-ring (sealing ring 34) is located within the gap portion (sealing ring 34 is located in the gap between 27 and flange of 33.

In regards to Claim 14, Graves ‘899 as modified by Herles and Graves ‘265 teaches the tool as in claim 1, wherein the at least one O-ring (Graves: “O” ring 32). 
Graves ‘899 does not expressly teach O-ring is configured to allow passage of air and grease under pressure, but to prevent the flow of environmental contaminants into the tool, and to prevent the flow of grease out of the tool when the grease is not under significant pressure.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to scale the size, weight, and ratio of the O-ring to be configured to accomplish the above limitation, since it has been held that changing the size or range of an articles is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Graves ‘899 (GB 2,098,899) in view of Herles (US 2003/0138173) and Graves ‘265 (GB 2,225,265), further in view of Nagai (US 5,067,733).

In regards to Claim 4, Graves ‘899 as modified by Herles and Graves ‘265 teaches the tool as in claim 1 further comprising a O-rings located at a first side of the seam roll and a third O-ring located at a second side of the seam roll (see Fig. 5 showing “O” ring 32 at the bottom side of seaming roll 27 and sealing ring 34 at the top side of 27).

However, Nagai teaches a pair of O-rings located at a first side (“Two O rings A are inserted into the gap 60.” col. 2 l. 2-3; Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Graves ‘899, Herles, and Graves ‘265, by using a pair of two O-rings in one gap, as taught by Nagai, for increasing the area sealed off by the O-ring and if one O-ring fails there is a second O-ring that is still capable of sealing the area. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Graves ‘899 (GB 2,098,899) in view of Herles (US 2003/0138173) and Graves ‘265 (GB 2,225,265), further in view of Braunagel (US 3,178,241).

In regards to Claim 8, Graves ‘899 as modified by Herles and Graves ‘265  teaches roller bearings (Graves: bearing rolls 29) and ceramic bearings (Herles: load-bearing ceramic balls 8; Fig. 3). 
Graves ‘899 as modified by Herles and Graves ‘265 does not expressly disclose the bearing comprising ceramic rollers.
However, Braunagel teaches bearings comprising ceramic rollers (roller bearing members 13; Fig. 3; are made of alumina ceramic col. 2 l. 56-57).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device  

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Graves ‘899 (GB 2,098,899) in view of Herles (US 2003/0138173) and Graves ‘265 (GB 2,225,265), further in view of Reiner (US 2012/0021882).

In regards to Claim 11, Graves ‘899 as modified by Herles and Graves ‘265 teaches the tool as in claim 1.
Graves ‘899 and Herles and Graves ‘265  does not expressly teach a screw configured to engage an interior bore of the pin and configured to hold at least one bearing assembly and seam roll in place on the spindle.
However, Reiner teaches a screw (screw 110) configured to engage an interior bore of the pin structure (“The socket cap screw 110 is secured into internal threads 101d on the projection 101c [of main pin 101].” ¶[0030]) and configured to hold at least one bearing assembly (roller bearing 106) and the seam roll (seaming roller 108) in place on the spindle (see Fig. 3 showing the screw connected to the pin and holding the 106 and 108 in place). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Graves ‘899, Herles, and Graves ‘265, by using the screw, as taught by Reiner, as an 

In regards to Claim 13, Graves ‘899 as modified by Herles, Graves ‘265, and Reiner teaches the tool as in claim 11. Reiner teaches the screw has a threaded portion with a recess (“One or more side buttons 110a have been added to the threaded side, impeding screw back out during use.” ¶[0031]) formed into the threaded portion and a ball inserted into the recess (“The screw may include a resilient button to prevent the screw form backing out during use.” ¶[0011]). 
Graves ‘899-Herles-Graves ‘265-Reiner does not expressly teach the ball is made of polymer. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention because a polymer is a known material suitable for its intended purpose of being a resilient material, for example rubber. MPEP §2144.07.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graves ‘899 in view of Herles, Graves ‘265, and Reiner, further in view Chronis (US 4,633,553).

In regards to Claim 12, Graves ‘899 as modified by Herles, Graves ‘265, and Reiner teaches the tool as in claim 11. Reiner teaches the pin structure (101) and the screw (110) and the pin structure has an interior bore through which the grease can flow to apply grease to an interior of the tool (“As shown in FIG. 3, the interior area 300 of the pin 101 is hollow. This allows this interior to be filled with lubricating grease.” ¶[0027]). 
Graves ‘899-Herles-Graves ‘265-Reiner does not expressly teach the screw has an interior bore through which grease can flow to apply grease to an interior of the tool.
However, Chronis teaches the screw (screw 134) has an interior bore through which grease can flow to apply grease to an interior of the tool (grease bore 154).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Graves ‘899-Herles-Graves ‘265-Reiner, by using a screw with a grease bore, as taught by Chronis, so grease is capable of going all the way through the whole seaming apparatus to ensure adequate lubrication. (Chronis col. 6 l. 44-54). 

Response to Arguments
Applicant's arguments filed 4 February 2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments: 
“The Applicant has amended claim I to specifically recite that the claimed tooling is intended for use in the food industry. The use of a ceramic bearing would not be obvious to one skilled in the art, because standard practice is to use stainless steel components in food related tooling such as canning tools.” (Remarks p. 7)

Examiner’s Response: 

“The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.” MPEP §2111.02(II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KATIE L GERTH/Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731